Citation Nr: 1307684	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  04-44 053	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2009; in excess of 10 percent from September 8, 2009; and, in excess of 20 percent from October 29, 2010, for a low back disability, to include separate neurologic manifestations of a low back disability.   

2.  Entitlement to an initial evaluation in excess of 0 percent prior to September 8, 2010, and in excess of 10 percent from September 8, 2010, for a right knee disability.        

3.  Entitlement to an initial compensable evaluation for service-connected hallux valgus of the left foot.

4.  Entitlement to an initial compensable evaluation for service-connected hallux valgus of the right foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO) that, in pertinent part, granted the Veteran's claims of service connection and assigned a 0 percent rating for lower back pain, separate 0 percent ratings for bilateral hallux valgus, and 0 percent rating for right knee sprain.  All of these disabilities were granted service connection effective September 1, 2002.  

In January 2008 the Veteran's claims were remanded by the Board for the purpose of scheduling the Veteran for a hearing before a Member of the Board at the RO ("Travel Board" hearing) as requested in his substantive appeal.  The Veteran was duly scheduled for a May 2008 Travel Board hearing, but he did not appear for the hearing.  Although the Veteran has since submitted statements to the effect that he was not properly notified of the place and time of his Board hearing, he has not brought a timely motion for a new hearing as required by 38 C.F.R. § 20.702(d).  Therefore, his hearing request is deemed withdrawn.  

The Veteran's claims were again remanded by the Board for additional development in July 2009.  

An August 2010 rating decision granted the Veteran a 10 percent rating for lower back pain, effective September 8, 2009, and a 20 percent rating effective October 29, 2010.  The same rating decision granted a 10 percent rating for a right knee sprain, effective September 8, 2009.  

The Veteran's claims have been re-characterized to reflect the development of his case and the medical evidence of record.  

In November 2011 the Board remanded the issues identified on the title page to the Originating Agency for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (2009).  


FINDING OF FACT

On February 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant submitted a statement dated February 6, 2013, to his accredited representative indicating his desire to withdraw his appeal regarding all issues remaining before the Board.  On February13, 2013, the Veteran's accredited representative forwarded the Veteran's statement to the Board, along with a formal Motion to Withdraw Appeal.

There remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


